 

INTHE UNITED STATES DisTRIcTcourtr FILED
FOR THE DISTRICT OF MONTANA ye 6 208
BILLINGS DIVISION

JOHN W. COLLIER,

Petitioner,
Vs.
STATE OF MONTANA,
Respondent.

 

 

Clerk, U S District Court
District Of Montana
Billings

CV 15-79-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

May 22, 2019. (Doc. 42). The Magistrate recommended the Court dismiss claims

2 and 3 of the amended petition with prejudice because they are not cognizable in

federal habeas. (Doc. 42 at 20).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 42) are ADOPTED IN FULL.

IT IS FURTHER ORDERED claims 2 and 3 of the amended petition are

DISMISSED with prejudice.

DATED this Zz day of June, 2019.

A sages Vibe Hea

SUSAN P. WATTERS
United States District Judge
